In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00359-CR
                                 ________________________

                             DESHAUN MEDLOCK, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 54th District Court
                                    McLennan County, Texas
                 Trial Court No. 2013-446-C2; Honorable Matt Johnson, Presiding


                                        November 9, 2015

                                            ORDER
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Following a not guilty plea, Appellant, Deshaun Medlock, was convicted by a jury

of aggravated robbery,1 a first degree felony, and sentenced to sixty years confinement.

Pending before this court are three motions: (1) Joint Motion for Substitution of Counsel,

(2) Motion for Stay of Appellate Proceedings and Relinquishment of Jurisdiction to Trial

Court for Consideration of Renewed Motion for New Trial, and (3) Appellant’s Amended

      1
          TEX. PENAL CODE ANN. § 29.03 (West 2011)
Motion for Extension of Time to File Initial Brief.2 For the reasons expressed herein,

Appellant’s first and third motions are granted but his request for a stay of appellate

proceedings to have the trial court consider a “renewed” motion for new trial is denied.


        JOINT MOTION FOR SUBSTITUTION OF COUNSEL


        Patrick Owen Brady was appointed by the trial court on August 3, 2015, to

pursue an appeal on behalf of Appellant.                Robert L. Sirianni, Jr. of the law firm of

Brownstone, P.A., has now been retained by Appellant to represent him on appeal.

According to Appellant’s motion, he has knowledge of, and has consented to, the

substitution. Additionally, the joint motion is signed by both counsel.


        An attorney wishing to withdraw from representation of a party is required to file a

motion to withdraw. See TEX. R. APP. P. 6.5. The purpose of Rule 6.5 is to insure that a

party not be unwittingly left unrepresented before an appellate court.                       When new

counsel is being substituted, Rule 6.5(d) governs the procedure for withdrawal of the

previous counsel. The Rule contemplates that the attorney of record file a motion in this

court seeking to withdraw before substitution of new counsel may be permitted. The

Rule provides that, if a new attorney is substituting for the withdrawing attorney, the

motion to withdraw must state “the substitute attorney’s name, mailing address,

telephone number, fax number, if any, and State of Texas identification number.” The

withdrawing attorney must then accomplish notice to an appellant in the manner

described by Rule 6.5(b).


        2
         Five days after filing Appellant’s Motion for Extension of Time to File Initial Brief, the amended
motion was filed reducing the request from forty-five days to thirty days and adding that opposing counsel
had no objection to a thirty-day extension.

                                                    2
        Mr. Brady has not formally sought to withdraw from representing Appellant in this

appeal. Therefore, the motion to substitute is deficient. However, because Mr. Brady

has signed the joint motion and the motion provides that Appellant has consented to the

substitution, we apply Rule 2 of the Texas Rules of Appellate Procedure and dispense

with the requirement that Mr. Brady file a formal motion to withdraw. See Lewis v.

State, No. 07-15-00061-CR, 2015 Tex. App. LEXIS 2539, at *3 (Tex. App.—Amarillo

March 13, 2015, order).


        By order of the court, Appellant’s Joint Motion for Substitution of Counsel is

granted.


        MOTION FOR STAY OF APPELLATE PROCEEDINGS AND RELINQUISHMENT OF
        JURISDICTION TO TRIAL COURT FOR CONSIDERATION OF RENEWED MOTION FOR NEW
        TRIAL

        Appellant seeks to stay appellate proceedings and have this court relinquish

jurisdiction to file a “renewed” motion for new trial in the circuit court [sic] based on new

evidence—a “critical witness.”            Accompanying the motion for stay is a copy of

Defendant’s Motion for New Trial supported by an affidavit from the “critical witness,”

Appellant’s cousin, in which he avers he, not Appellant, committed the crime.3


        A motion for new trial in a criminal case is due to be filed in the trial court no later

than thirty days after sentence is imposed or suspended in open court. TEX. R. APP. P.

21.4(a). Appellant’s sentence was imposed on July 30, 2015. Appellant’s motion for



        3
         According to the new witness’s affidavit, he called Appellant shortly after committing the crime to
come to his house where he showed him the money he had stolen. Appellant does not suggest that his
newly discovered evidence was unknown to him at the time of trial. See Ex parte Calderon, 309 S.W.3d
64, 70 (Tex. Crim. App. 2010).

                                                     3
new trial was due to be filed on or before Monday, August 31, 2015. 4 Appellant was

represented by counsel during the time period for filing a motion for new trial; however,

no motion for new trial was filed.


        A trial court cannot grant a motion for new trial once the time limits have expired.

Drew v. State, 743 S.W.2d 207, 223 (Tex. Crim. App. 1987) (citing Ex parte Drewery,

677 S.W.2d 533, 536 (Tex. Crim. App. 1984)). The right to file a motion for new trial is

purely statutory and must be pursued in the manner prescribed by statute. Drew, 743
S.W.2d at 223. In Drew, the motion for new trial was filed seventy-one days late and

the trial court had no jurisdiction to entertain the motion. Id. at 222.


        Appellant asks this court to stay appellate proceedings and relinquish its

jurisdiction so that he may file his motion for new trial and supporting affidavit at a future

date. Assuming, arguendo, that this court granted Appellant relief to file his motion for

new trial, because the time limits have expired, the trial court would err in considering it.

Accordingly, Appellant’s motion for stay of appellate proceedings and relinquishment of

jurisdiction is denied.


        APPELLANT’S AMENDED MOTION FOR EXTENSION OF TIME TO FILE INITIAL BRIEF


        Pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure, this court

may modify the time for filing a brief if a motion complying with Rule 10.5(b) is filed.

Rule 10.5(b) requires an extension motion to provide the filing deadline, the length of




        4
             The thirtieth day fell on a Saturday, extending the deadline to the following Monday. TEX. R.
CIV. P. 4.


                                                      4
the extension sought, a reasonable explanation for the extension, and the number of

previous extensions granted.


      Appellant has provided the necessary information.      The initial brief was due

November 5, 2015, and Appellant requests an extension to December 7, 2015. He

notes that opposing counsel has no objection to the extension request.


      By order of the court, Appellant’s amended motion for an extension of time to file

his brief is granted to Monday, December 7, 2015.


      It is so ordered.


                                                     Per Curiam



      Do not publish.




                                           5